DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Damian Wasserbauer on 3/29/2021.

The application has been amended as follows: 
	Cancel Claims 1-4, 6, 8, and 20.

	With regard to claim 7: In line 5, replace “a first reactor” with --a first reactor unit--.
	In line 5, replace “a second reactor” with --a second reactor unit--.

With regard to claim 9: In lines 4-5, replace “a first reactor” with --a first reactor unit--.
In line 8, replace “said reactor unit” with --said first reactor unit--.
In line 9, replace “said reactor unit” with --said first reactor unit--.
In lines 20-21, replace “a corresponding said downwardly-directed flow tube section” with --“a corresponding downwardly-directed flow tube section--.
In line 21, replace “said first reactor” with --said first reactor unit--.

With regard to claim 13: In line 3, delete the phrase “configured with said second reactor unit”.

With regard to claim 19: In line 4, replace “arranged in” with --arranged as--.
In line 4, replace “a first reactor” with --a first reactor unit--.

In line 5, replace “said first and second reactors” with --said first and second reactor units--.
In line 11, replace “said second reactor” with --said second reactor unit--.
	
With regard to claim 24: In line 1, replace “a first reactor” with --said first reactor--.

Allowable Subject Matter
Claims 5, 7, 9-14, 16, 17, 19, 22-26, 28, and 29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 5 is drawn to a reactor system for hydrothermal carbonization. 
The closest prior art of record is Peus (DE 10200805844 A1) in view of Winter (US 2004/0076578) as set forth in the 103 rejection of claim 5 in the Final Rejection mailed 3/9/2016.
The combination of Peus and Winter fails to teach or suggest a reactor system structured as claimed and configured to increase a dwell period of the solid components compared to a liquid phase in said downwardly-directed flow tube section, wherein said dwell period is proportional to an inverse of a difference of between an average flow velocity v,1 and a maximum demixing velocity, whereby said maximum demixing velocity is less than said average flow velocity vn1, wherein: a) said lower diverter tube section moving an average flow velocity vn2 of the solid-fluid mixture in a range of about 1.5-1,000, 5-300 or 20-100 m/min larger than in an average flow velocity vn1 of said downwardly-directed flow tube section that precedes it directly, wherein said downwardly-directed flow tube section and said upwardly-directed flow tube section of said at least one reactor unit have a tube center axis inclined to a horizontal plane; and b) a diameter of said downwardly-directed flow tube section is at least 50% larger than a diameter of said lower diverter tube.
There is no prior art of record which cures the deficiencies of Peus and Winter.
In view of the above, claim 5 is novel and non-obvious over the prior art of record.
Claim 7 is drawn to a reactor system for hydrothermal carbonization. 
The closest prior art of record is Peus (DE 10200805844 A1) in view of Winter (US 2004/0076578) as set forth in the 103 rejection of claim 7 in the Final Rejection mailed 3/9/2016.

There is no prior art of record which cures the deficiencies of Peus and Winter.
In view of the above, claim 7 and its dependents are novel and non-obvious over the prior art of record.
Claim 9 is drawn to a reactor system for hydrothermal carbonization. 
The closest prior art of record is Peus (DE 10200805844 A1) in view of Winter (US 2004/0076578) as set forth in the 103 rejection of claim 9 in the Final Rejection mailed 3/9/2016.
The combination of Peus and Winter fails to teach or suggest a reactor system structured as claimed, comprising a lower diverter tube section operably connecting said downwardly-directed flow tube section to said upwardly-directed tube section, said lower diverter tube diverts a flow of the solid-liquid mixture at an average flow velocity vn2 in a range of about 10-500 or 30-200 m/min, wherein said downwardly-directed flow tube section and said upwardly-directed flow tube section have a tube center axis inclined to the horizontal or from the vertical, and wherein a cross section of said downwardly-directed flow tube section is dimensioned at least 50% larger than said lower diverter tube section directly connected thereto, and a cross section of a second downwardly-directed flow tube section of a following 
There is no prior art of record which cures the deficiencies of Peus and Winter.
In view of the above, claim 9 and its dependents are novel and non-obvious over the prior art of record.
Claim 19 is drawn to a reactor system for hydrothermal carbonization. 
The closest prior art of record is Peus (DE 10200805844 A1) in view of Winter (US 2004/0076578) as set forth in the 103 rejection of claim 19 in the Final Rejection mailed 3/9/2016.
The combination of Peus and Winter fails to teach or suggest a reactor system structured as claimed, having a device connected to a last half, third, fourth, or fifth part of said second reactor configured to discharge a suspension containing solid particles with a diameter of up to 2 mm, and wherein said lower diverter tube section is configured to divert an average flow velocity vn2 of the solid-fluid mixture, said average flow velocity vn2 of the solid-fluid mixture in said lower diverter tube section is 1 to 1000 times greater than in said downwardly-directed flow tube section abutting said lower diverter tube section, said lower diverter tube section diverting said solid-fluid mixture upwards into said upwardly-directed flow tube section, said lower diverter tube section is operably connected directly to said downwardly-directed flow tube section and said upwardly-directed flow tube section, wherein said downwardly-directed flow tube section and said upwardly-directed flow tube section have a tube center axis inclined to a horizontal plane thereof or from vertical.
There is no prior art of record which cures the deficiencies of Peus and Winter.
In view of the above, claim 19 is novel and non-obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772